

116 HR 4867 IH: General James N. Mattis Congressional Gold Medal Act
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4867IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Newhouse (for himself, Mr. Smith of Washington, Mr. Larsen of Washington, Mrs. Rodgers of Washington, Ms. Herrera Beutler, Ms. DelBene, Mr. Heck, Mr. Kilmer, Ms. Jayapal, and Ms. Schrier) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal to General James N. Mattis, in recognition of his distinguished
			 military career, his steadfast moral character and patriotism, and his
			 unyielding devotion to the protection of this Nation.
	
 1.Short titleThis Act may be cited as the General James N. Mattis Congressional Gold Medal Act. 2.FindingsThe Congress finds the following:
 (1)James N. Mattis was born in Pullman, Washington, on September 8, 1950. (2)James N. Mattis graduated from Columbia High School in 1968 and began his military career the following year, enlisting in the United States Marine Corps Reserve.
 (3)In 1971, James N. Mattis earned a Bachelor of Arts in history from Central Washington State College. He earned a Master of Arts in international security affairs from National Defense University’s National War College in 1994.
 (4)On January 1, 1972, James N. Mattis was commissioned as a second lieutenant through the Marine Corps Platoon Leaders Course. As a lieutenant, he commanded infantry platoons and, as a captain, commanded both rifle and weapons companies in the 1st Marine Brigade in Hawaii. Promoted to major, he served as battalion officer at the Naval Academy Preparatory School in Newport, Rhode Island, and commanded Recruiting Station Portland, Oregon.
 (5)During the Gulf War, James N. Mattis served as lieutenant colonel and commanded the 1st Battalion, 7th Marines. Promoted to colonel, he commanded the 7th Marine Regiment at Twentynine Palms, California, and served as the Executive Secretary to the Department of Defense for Secretaries William Perry and Bill Cohen.
 (6)Following the September 11, 2001, attacks on America, then-Brigadier General James N. Mattis led Task Force 58 through a series of operations in southern Afghanistan, making him the first United States Marine Corps officer to command a Naval Task Force.
 (7)James N. Mattis, as major general, commanded the 1st Marine Division during the 2003 invasion of Iraq. He continued in this role until 2004, when he was promoted to lieutenant general and assumed command of the Marine Corps Combat Development Command. The Pentagon announced on May 31, 2006, that he was chosen to take command of the I Marine Expeditionary Force, based out of Marine Corps Base Camp Pendleton, and all Marines assigned to the United States Central Command.
 (8)James N. Mattis relinquished command of the I Marine Expeditionary Force on November 5, 2007. Four days later, on November 9, 2007, he was promoted to four-star general to command United States Joint Forces Command (JFCOM), concurrently serving as NATO’s Supreme Allied Commander Transformation (SACT). He transferred his role as SACT on September 9, 2009, while continuing to command JFCOM.
 (9)After a recommendation from Defense Secretary Robert Gates, James N. Mattis was formally nominated as commander of United States Central Command by President Barack Obama, effective July 21, 2010.
 (10)United States Central Command announced the resignation of James N. Mattis on April 27, 2012, and his retirement from the United States Marine Corps was finalized on June 1, 2013.
 (11)On December 1, 2016, President Donald Trump announced that he would nominate James N. Mattis for United States Secretary of Defense. He was confirmed by the United States Senate on January 20, 2017, and served until December 31, 2018.
 (12)James N. Mattis, prior to and since his retirement from the United States Marine Corps, has been awarded many awards and commendations, including—
 (A)the Center for National Policy Edmund S. Muskie Distinguished Public Service Award (2009); (B)the Atlantic Council Distinguished Military Leadership Award (2010);
 (C)the World Affairs Council of Greater Hampton Roads Ryan C. Crocker Global Citizen of the Year Award (2013); (D)the Marine Corps University Foundation Semper Fidelis Award (2014);
 (E)the Washington Policy Center Champion of Freedom Award (2016); (F)the Dwight D. Eisenhower Distinguished Service Award (2019);
 (G)the OSS Society William J. Donovan Award (2019); and (H)the Washington Policy Center Columbia Award (2019).
 (13)James N. Mattis is a native of Washington State and devoted resident of the Pacific Northwest. He exemplifies a deep love and commitment for his hometown of Richland, Washington, and the greater Tri-Cities through his enthusiastic involvement in the community and long-time volunteer service with the Tri-Cities Food Bank.
 (14)James N. Mattis is the published author of Call Sign Chaos: Learning to Lead. (15)James N. Mattis demonstrates the American principles of hard work, patriotism, and integrity. His distinguished military and civilian service and his devotion to defending and upholding the Constitution are an inspiration to all Americans.
			3.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design to General James N. Mattis, in recognition of his distinguished military career, his steadfast moral character and patriotism, and his unyielding devotion to the protection of this Nation.
 (b)Design and strikingFor the purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
			(c)Smithsonian institution
 (1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.
 (2)Sense of congressIt is the sense of Congress that the Smithsonian Institution shall make the gold medal received under paragraph (1) available for—
 (A)display, particularly at the National Portrait Gallery; and (B)loan, as appropriate, so that the medal may be displayed elsewhere.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			